Citation Nr: 1122956	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  09-50 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1975 to December 1978.  The Veteran died in December 2007.  The appellant is the surviving spouse of the Veteran.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the RO in Buffalo, New York, which denied the appellant's claim of service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran died in December 2007.  His December 2007 certificate of death lists glioblastoma multiforma as the cause of death.

2.  The Veteran did not have any service connection disabilities at the time of his death.  

3.  The medical evidence of record does not show any brain-related problems until more than four decades after the Veteran's period of service, and the preponderance of the evidence is against a finding that glioblastoma multiforma is causally related to his period of active service


CONCLUSIONS OF LAW

The criteria for entitlement for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires the United States Department of Veterans Affairs to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the claimant of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for service connection for the cause of a Veteran's death, the Court of Appeals for Veterans Claims, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), found that a claim for Dependency and Indemnity Compensation (DIC), includes a claim for entitlement to service connection for the cause of the Veteran's death.  As such, VA notice to the appellant must include the following: a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. 

Here, VA sent a letter to the appellant in August 2008 that addressed the notice elements concerning the Veteran's cause of death claim.  The letter informed the claimant of what evidence is required to substantiate the DIC claim based on a condition not yet service connected, and apprised the claimant as to her and VA's respective duties for obtaining evidence.  VA also provided notice regarding how disability ratings and effective dates for the award of benefits will be assigned if service connection is granted or a higher evaluation is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the August 2008 notice letter, the appellant was also informed that the Veteran was service-connected for hearing loss, tinnitus, lumbar spine disorder, and diabetes mellitus at the time of his death.  The appellant was provided with an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition.  The notice letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp,  21 Vet. App. at 354.

In addition to its duty to notify, or inform, the appellant with regard to a claim, VA also has a duty to assist in the development of the claim.  This duty includes assisting the appellant in the procurement of service treatment records and records of pertinent medical treatment since service, and providing a medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the appellant.  VA has obtained the Veteran's service treatment records and any identified post-service treatment records, and associated them with the claims folder.  The Defense Threat Reduction Agency (DTRA) also provided dose estimates for the Veteran's radiation exposure in service.  Additionally, a medical opinion concerning the cause of the Veteran's death was provided by the VA Chief Public Health and Environmental Hazards Officer.  The Under Secretary for Benefits provided an advisory opinion including the results provided by DTRA as well as the opinion of the VA Chief Public Health and Environmental Hazards The medical opinions is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A review of the record shows there is no in-service treatment for brain cancer, and that there is no treatment for any such disorders until three decades thereafter.  The Board finds that an opinion regarding whether brain cancer otherwise had its onset in service need not be obtained in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

The Appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

2.  Service Connection 

The Appellant claims that the Veteran's death due to glioblastoma multiforma (brain cancer) is related to his service.  Specifically, she contends that the cause of the Veteran's death, glioblastoma multiforma, is related to his inservice radiation exposure.  

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there must be (1)  medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Certain chronic diseases, including some cancers, may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service-connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Appellant claims that the cause of the Veteran's death is related to some aspect of the Veteran's service, to include inservice exposure to radiation.  The Veteran died in December 2007.  The death certificate lists the cause of death as glioblastoma multiforme (brain cancer).  No other significant condition was listed as contributing to his death.  It was noted that the onset of the brain cancer was 13 months prior to the Veteran's death. 

Presumptive Service Connection under 38 C.F.R. § 3.309

Here, while brain cancer is one of the diseases listed under 38 C.F.R. § 3.309(d), the Board points out that the appellant does not assert, and the record does not show, that the Veteran was exposed to a "radiation risk" activity (i.e. participation in atmospheric nuclear testing, the occupation of Hiroshima or Nagasaki or internment as a prisoner of war in Japan, or presence at certain gaseous diffusion plants during certain periods).  Service connection on a presumptive basis therefore is not warranted.  38 C.F.R. § 3.309(d)

Radiogenic disease under 38 C.F.R. § 3.311

When a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes brain cancer.  See 38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a),  a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2).

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.

Here, the Veteran's service personnel records show that his Air Force specialty was a Munitions Systems Specialist.  A September 2007 response from the Air Force Medical Operations Agency (AFMOA) stated that the Air Force Safety Center (AFSC) had reviewed the Veteran's official personnel records and provided a dose assessment based on the Veteran's estimated radiation exposure.  AFSC estimated that the Veteran may have received a maximum whole-body deep dose equivalent of 1.1 rem over the four years of active duty. 

In accordance with the provisions of 38 C.F.R. § 3.311, the RO forwarded the case to the Under Secretary for Benefits who requested an opinion from the Under Secretary for Health as to the relationship between the Veteran's disability and his exposure to ionizing radiation in service.  In a November 2007 memorandum, the Chief Public Health and Environmental Hazards Officer (CPHEHO), responded to the RO's opinion request.  

In that memorandum, the CPHEHO concluded that "in our opinion it is unlikely that the [V]eteran's brain cancer can be attributed to occupational exposure to ionizing radiation in service."  In support of this conclusion, the CPHEHO noted the findings from the AFMOA's September 2007 letter that provided the dose assessment of 1.1 rem for the Veteran's estimated exposure to radiation.  It was also noted that although radiation exposure increases the incidence of both benign and malignant central nervous system neoplasm, "the dose relationship is uncertain and many of the studies relate to exposure in utero or during childhood" and "[m]ost studies in adults show no excess risk or a nonstatistically significant increased risk for brain tumors especially when the dose is less than 100 rads." The CPHEHO also stated that the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH) was utilized to estimate the likelihood that the exposure to ionizing radiation was responsible for the brain cancer.  The CPHEHO recorded that the IREP software program "calculated 99th percentile values for the probability of causation of 0.82% and 0.87% depending on whether the dose was entered as acute or chronic." See November 2007 memorandum from the VA Chief Public Health and Environmental Hazards Officer.

In an advisory opinion to the RO in November 2007, the Director of VA's Compensation and Pension Service considered the medical opinion from the CPHEHO as well as a review of the claims folders.  It was advised that there was no reasonable possibility that the Veteran's brain cancer could be attributed to his exposure to ionizing radiation during his period of service.  Noted was the Veteran's service in the Air Force; that the Veteran was 19 years old at the time of exposure; and that the earliest diagnosis of brain cancer was 31 years after the last exposure to ionizing radiation.  

The appellant has submitted private medical statements in support of her assertion that the Veteran's brain cancer is related to his inservice exposure to ionizing radiation.   The first medical statement comes from Dr. GC dated July 2008.  In that statement, Dr. C. stated that he has reviewed the Veteran's service records as a munitions systems specialist and noted that his service included work on regular and atomic bombs.  Dr. C. concluded the following:
 "At the present, there is only circumstantial evidence to support his line of work causing the growth of his malignant brain tumor.  With that being said, I feel the prior exposure to radiation may have been detrimental.  It is possible that this period of exposure may have contributed to the growth of the malignant cells. There is no evidence that I am aware of, to suggest any other predisposing factors." 

The next two statements come from Dr. SS and are dated July 2008 and January 2009.  In both statements, Dr. S. stated that he has reviewed the Veteran's service records and he had been informed that the Veteran may have been exposed to radiation in service.  In the July 2008 statement, Dr. S. concluded that "it is possible that his glioblastoma multiforma could have been caused or made worse by such exposure during his military service."  Similarly, in the January 2009 statement, Dr. S. concluded that "It is possible that his glioblastoma multiforma could have been caused by his exposure to radiation when he works as a munitions specialist." 

It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, supra. The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.          See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds the opinions of Dr. C. and Dr. S. are of relatively little probative value.  Notably, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the medical statements from both private physician, it was concluded that it was "possible" that the Veteran's brain cancer "may have" or "could have" been caused by his inservice exposure to ionizing radiation.  These statements only provide speculative opinions on a causal relationship between the Veteran's cause of death and his inservice radiation exposure. 

Additionally, it appears that both of the private physicians based their opinion on the level of the Veteran's exposure as reported by the Veteran and/or the appellant and neither opinion was actually based on the dose assessment provided by the AFSC. The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant].  Accordingly, the Board places little weight of probative value on the opinions of Dr. C. and Dr. S., which appear to be based on an uncorroborated assumption that the Veteran was exposed to harmful level radiation.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].

On the other hand, the opinion from the CPHEHO was based on a quantitative analysis of a radiation dose assessment, and it is clearly and unequivocally against finding a causal relationship between the Veteran's radiation exposure and his brain cancer.  Likewise, the advisory opinion of the Director of VA's Compensation and Pension Service rendered in November 2007 considered the evidence in its entirety, including the dose assessment, the Veteran's age at exposure, and time lapse between exposure and onset of the disease.  The Board gives greater weight of probative value to the medical opinion from the CPHEHO and the November 2007 opinion of the Director of VA's Compensation and Pension Service, because they are based on specific radiation dose and because they explain the reasons for their conclusions.

The Board has considered the appellant's own assertions that the Veteran's fatal cancer was attributable to his exposure to radiation during service.  The Board finds that the appellant's assertions as to these complex medical matters must be afforded little probative weight in the absence of evidence that the appellant has had any medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Moreover, the CPHEHO and the Director of VA's Compensation and Pension Service opinions provide a great deal of medical evidence against a link between the cause of the Veteran's brain cancer and his inservice exposure to ionizing radiation.  
Accordingly, the Board concludes that, taking into consideration the provisions of 38 C.F.R. § 3.311, the preponderance of the evidence is against the appellant's claim.

Direct Service Connection 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit in Combee determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, 34 F.3d. at 1043-1044; see also 38 C.F.R. § 3.303(d).  The Board next turns to the question of whether the cause of the Veteran's death, brain cancer, was directly related to his service.  

A review of the Veteran's service treatment record does not show any complaints, treatment or diagnosis for any brain problems in service.  The report of a December 1978 examination prior to separation shows the Veteran's was evaluated as normal in all categories, and the associated report of medical history showed no indications of any brain or neurological problems.   

The first post-service medical evidence of brain problems comes in 2006, when the Veteran presented in November 2006 with complaints of confusion and headaches for the past several weeks.  Subsequent evaluations and course of treatment lead to a diagnosis of glioblastoma multiforma and he underwent a craniotomy later in November 2006.  The Veteran continued to receive treatment for brain cancer until his demise in December 2007.

Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the cause of the Veteran's death is related to some aspect of his service, including his inservice exposure to ionizing radiation.

First, the appellant has not asserted, and the evidence of record does not show, that brain cancer manifested in service or within the first year after discharge.  See 38 C.F.R. § 3.307, 3.309.  A review of the Veteran's service treatment record does not show any complaints, treatment or diagnosis for any brain problems in service.  The first medical evidence of any brain cancer is not shown until 2006, which comes more than three decades after the Veteran's separation from service.    

This evidentiary gap between the Veteran's active service and the earliest medical evidence of brain cancer in 2006 also weighs against the Veteran's claim on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Moreover, as discussed above, while the evidence of record shows that the Veteran was exposed to ionizing radiation during his period of military service, the more probative medical opinions are against a finding that the Veteran's brain cancer is linked to his inservice exposure to ionizing radiation.  The appellant has not presented nor does the record contain any evidence that otherwise links brain cancer to the Veteran's period of service in order to support an award for service connection.  See 38 C.F.R. § 3.303.

In sum, the record shows that the Veteran was not service connected for any disability at the time of his death.  Further, the Board finds that the evidence does not demonstrate that exposure to ionizing radiation during service played a causal role in his death.  The Board therefore concludes that the Veteran's fatal brain cancer was not incurred in or aggravated by service and that the criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for cause of the Veteran's death is denied. 




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


